NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

                              :
ALBERT MIKHAYLOVICH BARATOV, :              Civ. Action No. 19-6715(RMB)
                              :
               Petitioner     :
     v.                       :                       OPINION
                              :
WARDEN, FCI FORT DIX, et al., :
                              :
               Respondents    :


BUMB, District Judge

      This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241, challenging the

Bureau of Prison’s (“BOP”) failure to consider him for Residential

Reentry Center (“RRC”) placement for the last twelve months of his

sentence under 18 U.S.C. § 3624(c) because he is subject to an

immigration detainer. (Pet., ECF No. 1.) On March 12, 2019,

Respondents submitted a letter brief informing the Court that

Petitioner   is   no    longer   in   BOP    or   Immigration   and   Customs

Enforcement (ICE) custody. (Letter Brief, ECF No. 4.) Respondents

submit that the petition should be dismissed as moot because

Petitioner has received all relief available under § 2241. (Id. at

2.)
I.    BACKGROUND

      In his habeas petition, Petitioner sought review by the Bureau

of Prisons for his eligibility for placement in an RRC for the

last twelve months of his sentence. (Pet., ECF No. 1.) The BOP had

denied his request because Petitioner was subject to a detainer by

ICE. (Id.) The BOP transferred Petitioner from FCI Fort Dix to FCI

Allenwood in White Deer, Pennsylvania on February 8, 2018 to enable

him to participate in the Institution Hearing Program, where he

could challenge the validity of the ICE detainer. (Letter Brief,

ECF No. 8 at 2.) ICE did not conduct Baratov’s IHP hearing after

determining that Baratov was under an order of removal issued by

an Immigration Judge in 2001. (Id.)

      On March 1, 2019, ICE canceled its detainer on Petitioner.

(Id., Ex. A, ECF No. 4-1 at 2-4.) Petitioner was released from BOP

and ICE custody on March 1, 2019. (Letter Brief, ECF No. 8 at 2.)

Petitioner did not respond to Respondents’ letter brief requesting

dismissal of the petition as moot.

II.   DISCUSSION

      “Under Article III of the Constitution, a federal court may

adjudicate ‘only actual, ongoing cases or controversies.’” Burkey

v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (quoting Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990). The “case or

controversy” requirement continues through all stages of federal

judicial proceedings and requires that parties have a personal

                                  2 
 
stake in the outcome. Burkey, 556 F.3d at 147 (citing Lewis, 494

U.S. at 477-78.) For there to remain a case or controversy, there

must   be    a    likelihood       that   the    petitioner’s    injury    would   be

redressed        by    a   District   Court’s     grant   of   his   habeas   corpus

petition. Id. at 150.

       Petitioner sought an eligibility review for RRC placement

from   the       BOP   for   the   final   twelve    months     of   his   sentence.

Petitioner’s release from BOP custody eliminates the possibility

that the BOP would review his eligibility for RRC placement.

Therefore, the petition is moot.

III. CONCLUSION

       For the reasons discussed above, the Court will dismiss the

petition as moot.



An appropriate Order follows.

Date: March 25, 2019



                                                 s/Renée Marie Bumb
                                                 RENÉE MARIE BUMB
                                                 United States District Judge




                                            3 
 
